Citation Nr: 1107709	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-17 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to service connection for a disability manifested 
by shortness of breath, to include as secondary to service 
connected residuals of multiple laceration wounds and post-
operative scars of the anterior chest wall.

2.	Entitlement to service connection for a stomach and bowel 
disability, to include as secondary to service connected 
residuals of multiple laceration wounds and post-operative 
scars of the abdominal wall.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1956.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2006 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As stated in the previous remand by the Board in October 2009, 
the Veteran claimed that he has a disability manifested by 
shortness of breath, and a stomach and bowel disability that are 
secondary to the Veteran's service connected residuals of 
multiple laceration wounds and post-operative scars of the 
anterior chest wall and abdomen.  The Veteran stated that in 
October 1954 while stationed in Korea, the Veteran was attacked 
by another servicemember and stabbed multiple times in the chest 
and stomach. 

According to his service treatment records, the Veteran was 
admitted to the Tokyo Army Hospital for multiple stab wounds of 
the chest and abdomen.  Service treatment records dated October 
1954 noted the Veteran had "a tube placed in the right chest.  
There is still some collapse of the right lung and also some 
deviation of the mediastium to the left... Chest film taken at a 
later hour shows that the right lung has almost completely 
expanded and the mediastinum is returning towards the midline."  
In November 1954, the Veteran's "right lung has completely re-
expanded and both lungs are essentially clear throughout."  See 
service treatment records, dated October to November 1954.

Service treatment records regarding the injuries sustained to the 
Veteran's abdomen, service treatment records reveal a 
"laparotomy was carried out.  The [Veteran] had a tear in the 
small bowel.  This was repaired. Multiple abdominal wounds were 
closed."  In December 1954 the Veteran complained of dull pain 
in the abdomen at night and between meals.  Id.  

Despite the Veteran's claim, according to the post service 
treatment records it was unclear whether he has been diagnosed on 
the cause for the shortness of breath and stomach and bowel 
disorders.  At a June 2006 VA examination, the Veteran reported 
to the examiner that he "has been evaluated recently... and his 
primary care provider told him she felt he might have irritable 
bowel syndrome (IBS)."  However, there is no clear evidence of 
record that he has been diagnosed with IBS or any other condition 
to cause his current stomach and bowel condition.  In addition, 
the examiner opined that based on the service treatment records, 
there was "virtually no bowel resection, just a closure of the 
primary wound."  Therefore, the Veteran's condition was "mildly 
to significantly over dramatized in severity."  See VA 
examination, dated June 2006.

In addition, the Veteran reported to the VA examiner that he had 
a "surgical prostatectomy which , he says, was followed by a 
radiation to the area of the perineum.  [The VA examiner] did not 
go further with discussing how radiation might have injured his 
ability to be continent either."  The VA examiner opines the 
Veteran "gives a very similar history to what 'radiation 
proctitis' presents like."  Id. 

As for his shortness of breath condition, the Veteran reported to 
the VA examiner that following the implantation of his pacemaker 
he "had more energy, no more dizziness... and he had a marked 
improvement overall in his feelings.  He says, he is not waking 
up now in the middle of the night short of breath.  In other 
words, after implantation of the pacemaker most of his symptoms 
of dyspnea or shortness of breath have disappeared."  Id. 

Contrary to the June 2006 VA examinations, the Veteran submitted 
letters from private physicians who stated the Veteran's 
shortness of breath and stomach and bowel condition were directly 
related to service.  While the Veteran's private physicians have 
submitted letters expressing their opinion, their treatment 
records are absent from the record.

Dr. C. K. Cartwright, the Veteran's private urologist, stated the 
Veteran has "been under [his] care since he was diagnosed with 
prostate cancer.  He had a radical prostatectomy, but has never 
had any radiation therapy.  Therefore, the statement made by the 
VA examiner is incorrect and has no basis or fact."  See Dr. C. 
K. Cartwright letter, dated October 2006. 

Dr. P. S. Austin, the Veteran's private physician, stated in an 
October 2006 letter that "[a]fter reviewing the [Veteran's] 
records, it is within a reasonable degree of medical certainty 
that his current conditions are related to military service."  
Contrary to the VA examiner, Dr. Austin found the Veteran "had a 
segment of bowel resected" as a result of his injuries.  
Furthermore, Dr. Austin opined that the Veteran's injuries has 
caused "scar tissue in his lung and in his thoracic cage that 
results in a pleuritic chest pain and shortness of breath, likely 
due to limited mobility of his lungs and chest wall due to 
adhesion... In addition, due to the missing bowel, he has problems 
with abdominal cramping and a lot of urgency with bowel 
movements.  He has runny bowel movement and goes [two to three] 
times per day."  See Dr. P. S. Austin's letter, dated October 
2006. 

Therefore, based on the contradictory nexus opinions, lack of 
diagnoses, and the Veteran's statements, the Board found that 
further development was necessary before a final determination is 
made.  The Board instructed the AMC to schedule the Veteran for 
VA examinations to determine whether the current respiratory or 
gastrointestinal disorders were secondary to the service 
connected laceration wounds and post-operative scars of the 
anterior chest wall and of the abdominal wall.  38 C.F.R. § 
3.159(c)(4) (2007); Green v. Derwinski, 1 Vet. App. 121 (1991) 
(duty to assist may include conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one).  In 
addition, private treatment records from Dr. C. K. Cartwright, 
Dr. P. S. Austin, and any other sources identified by the 
Veteran, which are currently absent from the record was to be 
retrieved and incorporated in the claims file.

In January 2010, the Veteran underwent VA examinations.  
Following a physical examination, a review of the evidence of 
record, and the Veteran's reported symptoms, the VA examiner 
determined that "possible IBS surfaced 40+ years after his 
abdominal injury.  Therefore, it is unlikely that his GI symptoms 
are related to his [service connected injuries]."  In addition, 
the VA examiner opined, "[the] Veteran's mild COPD/emphysema is 
more likely due to his prior history of smoking and less likely 
due to his previous stab wounds.  He does have numbness along the 
scars on left chest.  The numbness, which is not a respiratory 
disorder, is most likely due to the stab/surgical wounds and 
nerve damage from these wounds."  See VA examination, dated 
January 2010.   

However, the Board notes that in April 2010 additional private 
treatment records from Lake Health Care Center, Dr. C. K. 
Cartwright, and Florida Hospital Waterman, were received by the 
RO for review per the Board's October 2009 remand instructions.  
As a result, these records were not considered by the VA examiner 
in January 2010.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).

Accordingly, the case is REMANDED to the AMC for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The AMC must request an opinion from the 
same VA examiner who conducted the January 
2010 examinations, (or if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the examiner should state 
whether it is at least as likely as not 
that any a respiratory disorder is related 
to his period of service or secondary to 
his laceration wound residuals, and 
whether it is at least as likely as not 
that any gastrointestinal disability 
diagnosed is related to his period of 
service or secondary to his laceration 
wound residuals.

The examiner should specifically address 
the findings and opinions from Veteran's 
private physicians, Drs. P. S. Austin, C. 
K. Cartwright and A. A. Caballero, stated 
in letters dated October 2006.  In 
addition, the VA examiner is asked to 
review all evidence within the Veteran's 
claims file, which includes newly acquired 
private treatment records from Lake Health 
Care Center (dated April 2008 to May 
2009), Dr. C. K. Cartwright (dated August 
2004 to July 2009), Florida Hospital 
Waterman (December 2004 to January 2005), 
and VA treatment records (dated December 
2006 to April 2009).  If an opinion cannot 
be medically determined without resorting 
to mere conjecture, this should be 
commented upon in the report.

The entire claims file and a complete copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
If the examiner determines that a new 
examination is required, or the same 
examiner is not available, a new 
comprehensive examination must be 
conducted.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  
Furthermore, a complete rationale should 
be given for all opinions and conclusions 
expressed.

2.	Upon completion of the addendum, review 
the examiners' report to ensure 
substantial compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Take any needed 
corrective action.  38 C.F.R. § 4.2.

3.	After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



